DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 requires a low durometer tire and the term “low” constitutes a relative term rendering the claim indefinite.   Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 11-13, 16-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wintersgill et al. (US 2004/0145135).
Regarding claim 1, Wintersgill et al. (hereafter “D1”) discloses a castor equipped cart (figure 2) having a soft ride suspension system comprising: one or more load bearing surfaces (cart surface) designed to hold a load; a plurality of wheels (1); a ride suspension system (figure 7 – comprising bracket 5/7, rubber members 10) comprising a spring bracket (at 5/7) and a damping structure (rubber members 10, attachment means 11); wherein said soft ride suspension system is configured to isolate wide ranges of vibration from contents placed on said cart or platform when moving or rolling ([0053]), reducing noise generated by said loads as said loads no longer amplify vibrations produced from rolling over uneven surfaces.
Regarding claim 2, D1 discloses wherein said wheels are castor assemblies (title).
Regarding claim 3, D1 discloses wherein said soft ride suspension system spring bracket (at 5/7) comprising comprises a first end portion (top), a second end portion (bottom), and an intermediate portion (middle) linking said first end portion and said second end portion (figure 3).
Regarding claim 4, D1 discloses wherein said soft ride suspension system spring bracket comprises a one-piece body (body is one piece as in figure 3 comprising 5-7).

Regarding claim 8, D1 discloses wherein said castor equipped cart or platform comprises a bottom surface having one or more damping structure receiving areas (figure 2) sized and shaped to receive at least one damping structure (receives 11 – [0050]).
Regarding claims 11-13, see the discussion of claims 1-5 above.
Regarding claim 16, D1 discloses a castor bushing (18) sized and shaped to receive a castor assembly pin (at/in attachment means 12, passes through 18 – figure 8).
Regarding claim 17, D1 discloses a castor stem anchor (nuts of the attachment means 12 – figure 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wintersgill et al. (US 2004/0145135) in view of Ballin (US 629,229).
D1 does not disclose wherein said damping structure is a spherical shock absorber, however the shock absorber of D1 is about a half sphere shaped resilient rubber member (figure 3).

	It would have been obvious to one of ordinary skill in the art at the time of filing to replace the resilient rubber members of D1 with spherical rubber balls taught by D2 as they would be cost effective as a product widely produced in many endeavors.  

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wintersgill et al. (US 2004/0145135) in view of Bonzer et al. (US 4,559,669).
D1 does not disclose the tire material for the caster assembly.  
Bonzer et al. discloses a suspension caster assembly (figure 1) comprising a rubber tire (69 – col. 3, lines 47-50).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a rubber tire (and wheel) as taught by Bonzer et al. for the device of D1 as an obvious material choice and D1 already discloses use of rubber materials.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320.  The examiner can normally be reached on Monday - Friday 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK D HAWN/Primary Examiner, Art Unit 3631